                     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 1 of 21 - Page ID # 1
 AO 106{Rcv. 04110) Appl1ut1Qn foa Search Wllfranl



                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                          'f lL:EO
                                                                                           for the                                                  U.S. DISTRICT COURT
                                                                                                                                                    1

                                                                             District of Nebraska                                                  DISTRICT OF NEBi<,\SJ;;\

                   In the Matter of the Search of
                                                                                                                                                    201 9JWl-6 AMI0:43
            (Briefly describe tire property lo be searched
             or ide111ify the person by name and address)                                                 Case No. 8:19MJ2°h 1 I l~L                        OF   I 1; ~   GLUih
  A blacl< LG Phone. with Model number GPLGL16-4VCBZNFL6-4VL localed on back CCVf$ al
     phone. currenlly located at the Federal Bureau of1nves11gauon 441 t South t2ts1 ct.
                                      Omaha. NE 68137

                          See Attachment A for additional de1eils

                                                         APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and gfre its location):
A black LG Pncne, with Model number GPLGL164VCBZNFL6'1VL localed on back COVOf «phone, currenUy localed 81 the Federal Bureau of lnvestiga1ion 4411 South 12111 CT, Omaha. NE 68137
See Attachment A for addibonal delails


 located in the                                               District of _____N
                                                                               _e
                                                                                _b_r_a_s_
                                                                                        k_a____ , there is now concealed (identify the
 perso n or describe the prop erty lo be .re~ed):
See Attachment B




             The basis for the search under Fed. R. Crim. P. 4 l(c) is (check an eormorc):
                 IJ evidence of a crime;
                     iJ contraband, fruits of crime, or other items illegally possessed;
                     lJ property designed for use, intended for use, or used in committing a crime;
                     0 a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation of:
               Code Section                                                                               Offense Description
             18 U.S.C. 1201                                    Kidnapping




             The application is based on these facts:

           See Attached Affidavit

              ~ Continued on the attached sheet.
              0     Delayed notice of       days (give exact ending date if more than 30 days:
                                                                                                  - - - - ) is requested
                    under 18 U.S.C. § 3103a, the basis of which is set forth on the attache~lE~~Co,,,.,
                                                                                                                            ~                           ~
                                                                                                                                .•
                                                                                                                                I   '   ~
                                                                                                                                         ·,
                                                                                                                                              °1
                                                                                                                                            , -l    '
                                                                                                                                <;{I-         . ,




             0 Sworn to before me by telephone or other
               reliable e ectronic means.

 Date:


 City and state: Omaha, Nebraska                                                                           F.A.GOS                      , Ill, U.S. Magistrate Judge
                                                                                                                            Printed name and title
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 2 of 21 - Page ID # 2




District of Nebraska                   )
                                       )       ss.   AFFIDAVIT OF MICKEY D. LARSON
County of Douglas                      )


                                               INTRODUCTION

        l, Mickey D. Larson, being first duly sworn, depose and state the following:

        I.     I am a Task Force Officer with the Federal Bureau of Investigation (FBI), and

have been since January 2018. I am a Detective with the Omaha Police Department (OPD) and

have been so employed for eleven (11) years. I am currently assigned as a Task Force Officer

(TFO) with the Great Plains Violent Crimes Task Force (GPVCTF), located at the FBI Omaha

Division in Omaha, Nebraska. As a TFO, I have received training on a multitude of federal

offenses at numerous law enforcement venues. I regularly refer to these laws and regulations

during the course of my official duties. During my career as a Detective with the OPD and a

TFO with the FBI Omaha Division GPVCTF, I have assisted in bank robbery investigations

which have resulted in search warrants, arrests, and the seizure and forfeiture of assets. Since I

have been employed with the OPD, I have worked in the Uniform Patrol Bureau for

approximately three (3) years, and have since worked in the Criminal Investigation Bureau (CIB)

where I specialize in gang related offenses.

       2.      I have set forth only the facts that are necessary to establish probable cause to

believe that the evidence Title 18, United States Code, Section 1201 (Kidnapping), and other

violations of federal law are allegedly being facilitated by the use of electronic devices,

specifically the cellular telephone described below in this affidavit, and that evidence that is

being stored on the cellular phone may lead to the discover of evidence establishing such

violations.
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 3 of 21 - Page ID # 3




                                 PURPOSE OF THIS AFFIDAVIT

        3.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search one cellular telephone more fully described

in Attachment A, which is currently in law enforcement possession, and the extraction from that

property of electronically stored information described in Attachment B.

       4.      In addition, based on my knowledge, training and experience, individuals who

participate in kidnapping often utilize digital cellular telephones to contact their associates in

order to discuss the ways and means of how they will conduct the illegal activity. A digital

cellular telephone or "Smart Phone" (a smart phone is a digital cellular telephone with the added

abilities to browse the world wide web, send and receive e-mail and digital media such as

pictures and video files, and send MMS or "text" messages) is a portable telephone that may be

transported from one place to another and remain operational through the use of a portable

battery pack or alternate source. Digital cellular telephones are capable of sending and receiving

wire communications, operate as a digital paging and voice mail device, send and receive MMS

or "text" messaging, browse the internet, take video movies, still pictures, and voice notes, and

allow e-mail to be sent and received. Digital cellular telephones and/or "Smart phones" contain

"address books" or a series of stored telephone numbers which are associated with names either

given or nicknames that are assigned by the user of the telephone. Digital cellular telephones are

not party lines, and each telephone has an assigned telephone number, which may be changed,

much the same way as a regular residential telephone. Calls can be made to, or received from a

regular telephone, other cellular telephones, paging devices, or other facility that can be

contacted by a conventional telephone. Your affiant knows that individuals who are involved


                                                  2
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 4 of 21 - Page ID # 4




with kidnapping often have stored in their telephones : (l) the telephone numbers and digital

display codes used by accomplices, aiders and abettors, co-conspirators and participants in these

illegal activities; (2) the identities of co-conspirators, customers, and criminal associates based

upon subscriber information derived from the retrieved telephone numbers and names associated

with them; (3) stored text and e-mail messages identifying possible co-conspirators or identifying

or discussing certain parts of the kidnapping; and/or (4) stored digital images and movies,

depicting evidence and fruits of the above-listed crime.

                   IDENTIFICATION OF THE DEVICE(S) TO BE SEARCHED

       5.      The electronic device, specifically cellular telephone, to be searched, is described

in Attachment A and is as follows:

              1.       A black LG phone, with Model number GPLGLl64VCBZNFL64VL

       located on the back cover of the phone, found on the person of Luis MARIA-AGUADO,

       a Hispanic male, born in 1987.

       6.      The information contained within this affidavit is based upon my training and

experience, my personal knowledge of the investigation conducted in the matter, and information

provided by other agents and law enforcement officials who have assisted in this investigation

and their own investigation. This affidavit is intended to provide probable cause to support the

issuance of the search warrant as requested herein and does not purport to set forth all of the

information that I have acquired during the course of this investigation.

                                     ITEMS TO BE SEIZED

       7.       The items to be seized from above-listed electronic device are the following:
              1.       All text messages, e-mails, or other electronic communications related to

       Kidnapping;

                                                 3
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 5 of 21 - Page ID # 5




             ii.      Any information related to other co-conspirators (including names,

       addresses, telephone numbers, or any other identifying information);

            iii.      All bank records, checks, credit card bills, account information, and other

       financial records;

            iv.       Information reflecting the location of the telephone.

             v.       Evidence of user attribution showing who used or owned the device at the

       time the things described in this warrant were created, edited, or deleted, such as logs,

       phonebooks, saved usernames and passwords, documents, and browsing history.

                              OVERVIEW OF INVESTIGATION

       8.      On Friday, April 12, 2019 at approximately 9:20 p.m., officers assigned to the

Omaha, Nebraska Police Department (OPD) were dispatched to 1809 Washington Street,

Omaha, Douglas County, Nebraska, for a disturbance. Upon arrival, officers made contact with

victim PATRICIA CANCINO-CHAVEZ, a Hispanic female, born in 1974, and her daughter,

whom I will refer to as "GM," since GM is a juvenile. CANCINO-CHAVEZ stated she broke up

with her boyfriend, LUIS MARIA-AGUADO, a Hispanic male, born in 1987, and ever since the

breakup, MARIA-AGUADO has been threatening CACINO-CHAVEZ. CANCINO-CHAVEZ

reported that MARIA-AGUADO showed up at her residence and attempted to enter through the

front door, but CANCINO-CHAVEZ had locked the screen door. CANCINO-CHAVEZ stated

she was afraid of MARIA-AGUADO because he had been texting her that he's going to "get

her" and that she should leave the house because he was "coming for her." CANCINO-

CHAVEZ reported that when MARIA-AGUADO couldn't get in through the front door of the

residence, MARIA-AGUADO made entry through the basement of the residence. CANCINO-


                                                4
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 6 of 21 - Page ID # 6




CHAVEZ reported that she locked herself in the bathroom and MARIA-AGUADO began to

kick the bathroom door in an attempt to gain entry until CANCINO-CHAVEZ stated she had

called the police. MARIA-AGUADO then left, but CANCINO-CHAVEZ explained MARIA-

AGUADO has continued to threaten her over text messages and through telephone calls.

       9.      CANCINO-CHAVEZ reported that on Wednesday, April 10, 2019, MARIA-

AGUADO became upset during an argument, grabbing CANCINO-CHAVEZ by her hair and

telling her, "I'll kill you! I'll kill you, and then kill myself." CANCINO-CHAVEZ's daughter,

GM, heard MARIA-AGUADO threaten to kill her mother and then kill himself.

        10.    The above-mentioned incident was assigned to OPD Detective Sarah A . Spizzirri,

currently assigned to the OPD Domestic Violence Unit. Detective Spizzirri and Domestic

Violence Liaison Dianna Kelly spoke with victim CANCINO-CHAVEZ, who provided the OPD

text messages and a photo of subject MARIA-AGUADO. A review of the text messages

determined that MARIA-AGUADO also sent CANCINO-CHAVEZ text messages which

included photographs of two mutilated men showing their heads and bloodied torsos.

        11.    A review of the messages indicated that CANCINO-CHAVEZ better be careful,

advising her to watch her step wherever she goes and that MARIA-AGUADO is with the

"Cartel" and that he' s "not playing games." MARIA-AGUADO also told CANCINO-

CHAVEZ that she gets to decide if "it's her or her daughter" that "they" will pick up.

CANCINO-CHAVEZ explained that MARIA-AGUADO sent a picture message of a decapitated

head of a Hispanic male, followed by another picture message of several decapitated heads and

mutilated torsos.




                                                5
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 7 of 21 - Page ID # 7




        12.    On Tuesday, May 7, 2019, at approximately 11 :06 a.m. the OPD received a radio

call to 1809 Washington Street, Omaha, Douglas County, Nebraska, to check the well-being of

Patricia CANCINO-CHAVEZ, and that the caller was the employer of CANCINO-CHAVEZ.

The OPD made contact with CANCINO-CHA VEZ's daughter GM, who reported that she had

not had any contact with her mother since Monday, May 6, 2019, at approximately I 0:00 p.m.,

when GM and CANCINO-CHAVEZ were at their residence. GM explained that CANCINO-

CHAVEZ was not home when she woke up that morning at approximately 6:40 a.m.

       13.     On Tuesday, May 7, 2019 at approximately 6:30 p.m., CONCINO-CHAVEZ's

vehicle was located in a parking lot at 5035 S. 36th Street, Omaha, Douglas County, Nebraska,

(Planet Fitness Gym). A purse and wallet were observed inside of the vehicle. Uniform Patrol

Officers from OPD arrived on scene and located surveillance cameras in the area. Surveillance

footage depicted CANCINO-CHAVEZ pulling into the parking lot of Planet Fitness on Monday,

May 6, at approximately 11: 18 p.m. and parking her vehicle. The surveillance footage

determined that CANCINO-CHAVEZ's vehicle was followed by a black Dodge Avenger that

parked directly behind her vehicle. On the video surveillance, CANCINO-CHAVEZ can be

seen exiting her vehicle and entering the passenger side front door of the black Dodge Avenger.

At approximately 11 :23 p.m., the black Dodge Avenger exited the parking lot and was last seen

travelling northbound on 36th Street in Omaha, Nebraska.

       14.     Detectives assigned to the OPD Missing Person's Unit began gathering data from

the cellphone numbers belonging to CANCINO-CHAVEZ and MARIA-AGUADO.

Information obtained included a failed 911 call made on Tuesday May 7, 2019 at 0030 Hours

from CANCINO-CHA VEZ's phone from the area of Lake Manawa, located at Lake Manawa


                                               6
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 8 of 21 - Page ID # 8




State Park, South Omaha Bridge Road and South Expressway, Council Bluffs, Iowa. On May

7, 2019, OPD Detectives requested and obtained an emergency order based on exigent

circumstances through the phone carrier for MARIA-AGUADO's cellular telephone, authorizing

the GPS location of the phone. Location information was gathered from Tuesday May 7, 2019

regarding MARIA-AGUADO's phone included the Lake Manawa State Park in Council Bluffs,

Iowa, areas of South Omaha, Nebraska, and continuing south on Highway 75 near Bellevue,

Nebraska eventually traveling into Kansas.

       15.     On May 7, 20 I 9, OPD Detective Spizzirri swore out a signed arrest warrant for

terroristic threats for Luis MARIA-AGUADO regarding the report by CANCINO-CHAVEZ

made on Friday, April 12, 2019 under OPD case number AL48226. Terroristic Threats, State of

Nebraska Statute 28-311.0 I, is considered a Class 3 Felony through the State of Nebraska.

       16.    On Tuesday May 7,2019, the FBI Omaha Division and the OPD notified the FBI

Kansas City Division Violent Crime Task Force of the Kidnapping of CANCINO-CHAVEZ by

MARIA-AGUADO, and provided the FBI Kansas City Division with the most recent cell phone

location information for CANCINO-CHAVEZ and MARIA-AGUADO. Based on the

information provided, on May 7, 2019 at approximately 8:45 p.m., the FBI Kansas City Violent

Crimes Task Force was able to locate CANCINO-CHAVEZ and MARIA-AGUADO outside of

the Walmart Department Store located 5150 Roe Avenue in Roeland Park, Kansas. MARIA-

AGUADO was taken into custody and booked into the Johnson County Jail for the outstanding

terroristic threat warrant previously described above. MARIA-AGUADO-s vehicle was towed

to the Kansas City, Kansas Police impound lot, located at the Alandon Tow Lot, 6224 Kansas

Avenue, Kansas City, Kansas. CANCINO-CHAVEZ had visible injuries to her neck and hands.


                                               7
     8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 9 of 21 - Page ID # 9




CANCINO-CHAVEZ was interviewed by FBI SA Trisha De Wet of the FBI Kansas City

Division, in which CANCINO-CHAVEZ told SA De Wet that on the previous day, her ex-

boyfriend, LUIS MARIA-AGUADO, had followed her to her gym and told her to get into his

vehicle or he would hurt her. CANCINO-CHAVEZ told SA De Wet that she was afraid of

MARIA-AGUADO so she complied with his demand.

        17.    CANCINO-CHAVEZ told SA DeWet that after CANCINO-CHAVEZ got into

the vehicle with MARIA-AGUADO, he took her to Lake Manawa State Park in Council Bluffs,

Iowa, and threatened to kill her and choked her when she screamed for help and tried to run

away. CANCINO-CHAVEZ stated that MARIA-AGUADO pushed her to the ground and

choked her with his hands. CANCINO-CHAVEZ stated that MARIA-AGUADO put her back in

his vehicle and told CANCINO-CHAVEZ to pray because he was going to kill her.

CANCINO-CHAVEZ stated that MARIA-AGUADO attempted to strangle her with his belt

while they were in his vehicle.

        18.    CANCINO-CHAVEZ told SA De Wet that after they left Lake Manawa, they

drove to her daughter's residence to leave a key to her vehicle in the mailbox, and then drove to a

residence in Kansas City, Missouri or Kansas City, Kansas. CANCINO-CHAVEZ stated that

MARIA-AGUADO's plan was to take her to Mexico, and that she went with MARIA-

AGUADO because she was afraid of him.

       19.     On Wednesday, May 8,2019, after CANCINO-CHAVEZ returned home to

Omaha, Nebraska, OPD Detective Spizzirri interviewed CANCINO-CHAVEZ at Project

Harmony, 11949 Q Street, Omaha, Douglas County, Nebraska.




                                                8
    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 10 of 21 - Page ID # 10




        20.        CANCINO-CHAVEZ reported that she had received numerous messages from

MARIA-AGUADO the night of Monday, May 6, 2019, asking her to meet with him to talk about

their recently ended relationship. CANCINO-CHAVEZ explained that she left her residence

that night to go to the A TM to get some cash, she pulled into the Planet Fitness parking lot at

5035 S. 36th Street in Omaha, Nebraska. MARIA-AGUADO followed her to the Planet Fitness

parking lot, MARlA-AGUADO pulled his vehicle in behind hers and told her to get into his car

to talk. CANCINO-CHAVEZ eventually exited her vehicle, leaving her purse and wallet, and

did enter MARIA-AGUADO's vehicle. MARIA-AGUADO encouraged her to go get food and

she continued to tell him that she wasn't interested and that she needed to get back home to her

daughter. MARlA-AGUADO then began to drive out of the parking lot with CANCINO-

CHAVEZ and continued to drive East on L Street in Omaha, Nebraska until stopping in the Lake

Manawa State Park area located in Council Bluffs, Iowa.

       21.     CANCINO-CHAVEZ told Detective Spizzirri that after parking in a secluded

area of the Lake Manawa State Park, MARIA-AGUADO told her he was going to kill her and

pointed to an area of trees near to the vehicle telling her that is where he was going to leave her

body. CANCINO-CHAVEZ said MARIA-AGUADO removed a rosary that had been hanging

from the rear view mirror and handed it to her telling her to pray because she only had ten more

minutes to live.

       22.     CANCINO-CHAVEZ stated that while at Lake Manawa State Park, she was

strangled by MARIA-AGUADO four times; two by his hands and two times with the leather belt

he had been wearing. CANCINO-CHAVEZ explained that when MARIA-AGUADO used his




                                                 9
    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 11 of 21 - Page ID # 11




belt, wrapping it around the back of her neck, she was able to get her hands/wrists between the

belt and the front of her neck.

       23.     CANCTNO-CHA VEZ explained that she had made an attempt to run from

MARIA-AGUADO, causing her black colored sandals to break. MARIA-AGUADO caught her

and placed one hand on her neck and one over her mouth and nose. She explained that she had

"gone limp" and held her breath in an attempt to trick MARIA-AGUADO into thinking he had

killed her. She explained she was forced to gasp for air and MARIA-AGUADO became angry

forcing her into the car and telling her not to think she "got out of it" and telling her that she was

still going to die and that's what he had come there for.

       24.     CANCINO-CHAVEZ told Detective Spizzirri that she told MARlA-AGUADO

that she would do anything that he wanted her to do and agreed to go to Mexico to be with him.

CANCINO-CHAVEZ explained that she had talked him into allowing her to use her phone to

call her daughter to tell her goodbye. CANCINO-CHAVEZ explained that as soon as he gave

her the phone, she pressed the emergency button calling 911. MARIA-AGUADO saw this and

grabbed the phone, ending the call and powering down her phone. MARIA-AGUADO

strangled CANCINO-CHAVEZ inside the vehicle.

       25.     CANCTNO-CHA VEZ stated that she continued to convince MARIA-AGUADO

that she would do anything he wanted her to do. CANCTNO-CHA VEZ explained to Detective

Spizzirri that she knew she just needed to go along with MARIA-AGUADO and "keep him in

the states" and someone would find her.

       26.     CANCINO-CHAVEZ said the two of them eventually traveled back into Omaha,

Nebraska, before traveling southbound on Highway 75 through Bellevue, Nebraska and


                                                 10
    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 12 of 21 - Page ID # 12




eventually into the State of Kansas. While in the Kansas City, Kansas area or Kansas City,

Missouri area, MARIA-AGUADO took CANCINO-CHAVEZ to a house where he said he was

currently living. MARIA-AGUADO was worried that he didn't have enough money for the two

of them to get to Mexico so he talked about them working in the area for a couple weeks until

they had enough money saved. MARIA-AGUADO and CANCINO-CHAVEZ went to the

Walmart Department Store in Roeland Park, Kansas where he instructed her to wear his black

hat. CANCINO-CHAVEZ explained that MARIA-AGUADO paid cash and purchased

toiletries, shoes and clothing for her.

        27.    CANCINO-CHAVEZ and MARIA-AGUADO returned to the same Walmart

Department Store later in the evening to purchase batteries. The two parties along with another

individual were located by Roeland Park Police and MARIA-AGUADO was booked at Johnson

County Jail. The black LG phone was located on MARIA-AGUADO's person and was

retrieved and booked in to FBI property, in the FBI Kansas City Division. The phone was

transported to the FBI Omaha Division on May 14, 2019 where it was booked into property.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       28.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       29.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how


                                                11
   8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 13 of 21 - Page ID # 13




the devices were used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the devices described in Attachment A

because:

              1.      Data on the storage medium can provide evidence of a file that was once

       on the storage medium but has since been deleted or edited, or of a deleted portion of a

       file (such as a paragraph that has been deleted from a word processing file). Forensic

       evidence on a device can also indicate who has used or controlled the device. This "user

       attribution" evidence is analogous to the search for "indicia of occupancy" while

       executing a search warrant at a residence.

             ii.      A person with appropriate familiarity with how an electronic device works

       may, after examining this forensic evidence in its proper context, be able to draw

       conclusions about how electronic devices were used, the purpose of their use, who used

       them, and when.

            111.      The process of identifying the exact electronically stored information on a

       storage medium that are necessary to draw an accurate conclusion is a dynamic process.

       Electronic evidence is not always data that can be merely reviewed by a review team and

       passed along to investigators. Whether data stored on a computer is evidence may

       depend on other information stored on the computer and the application of knowledge

       about how a computer behaves. Therefore, contextual information necessary to

       understand other evidence also falls within the scope of the warrant.

            iv.       Further, in finding evidence of how a device was used, the purpose of its

       use, who used it, and when, sometimes it is necessary to establish that a particular thing is


                                                12
8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 14 of 21 - Page ID # 14




  not present on a storage medium.

        V.        Nature of examination. Based on the foregoing, and consistent with Rule

  41 (e)(2)(B), the warrant I am applying for would permit the examination of the device

  consistent with the warrant. The examination may require authorities to employ

  techniques, including but not limited to computer-assisted scans of the entire medium,

  that might expose many parts of the device to human inspection in order to determine

  whether it is evidence described by the warrant.

       vi.        Manner of execution. Because this warrant seeks only permission to

  examine a device already in law enforcement's possession, the execution of this warrant

  does not involve the physical intrusion onto a premises. Consequently, I submit there is

  reasonable cause for the Court to authorize execution of the warrant at any time in the

  day or night.




                                          13
    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 15 of 21 - Page ID # 15




                                          CONCLUSION

       30.     Based on the foregoing facts and my training, education, and experience, there is

probable cause that evidence, contraband, fruits, and instrumentalities of violations of Title 18,

United States Code, Section 1201 (Kidnapping) will be found in the black LG phone with Model

number GPLGLI 64VCBZNFL64VL located on the back cover of the phone.




                                                      Subscribed and sworn




                                                 14
    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 16 of 21 - Page ID # 16




                                     ATTACHMENT A

                                  ITEM TO BE SEARCHED

       A black LG Phone, with Model number GPLGLl64VCBZNFL64VL located on back

cover of phone, found on the person of Luis MARIA-AGUADO, a Hispanic male, born in 1987,

currently located at the Federal Bureau of Investigation 4411 South 121 st CT. Omaha, NE 68137.
8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 17 of 21 - Page ID # 17




                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

  The items to be seized from above-listed electronic device are the following:

         1.      All text messages, e-mails, or other electronic communications related to

  Kidnapping;

        ii.      Any information related to other co-conspirators (including names,

  addresses, telephone numbers, or any other identifying information);

       iii.      All bank records, checks, credit card bills, account information, and other

  financial records;

       iv.       Information reflecting the location of the telephone.

        V.       Evidence of user attribution showing who used or owned the devices at the

  time the things described in this warrant were created, edited, or deleted, such as logs,

  phonebooks, saved usemames and passwords, documents, and browsing history.
                    8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 18 of 21 - Page ID # 18




                                                                                for the
                                                                      District of Nebraska

                   In the Matter of the Search of ·                               )
              (Briefly describe the proprm y to be searched                       )
               or identify the person by name and address)                        )           Case No.   8:19MJ271
      A blacl< LG Phone with Model number GPLGL164VCBZNFL64VL located             )
          on bacl< caver of phone, currently located at the Federal Bureau of
                                                                                  )
                Investigation 4411 South 121st CT. Omaha, NE 68137
                        See Attachment A for add,tconal details                   )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the   _ _ _ _ _ _ _ _ District of                         Nebraska
(idemify the person or describe the property to be searched and gfre i1s location):

      A black LG Phone, with Model number GPLGL164VCBZNFL64VL located on back cover of phone, currently located at the
      Federal Bureau of Investigation 4411 South 121st CT. Omaha, NE 68137.

      See Attachment A for additfonal details


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idemijj tire person or describe 1hr: property to be sei:cdJ:
    See Attachment B


                                                                                                                       ,,. .'-~
                                                                                                                      ~r
                                                                                                                                     v,,.'I!
                                                                                                                     ~•    • . ~.?         n,,_
                                                                                                                   ,!; £. ';I'•.,.,. ~
                                                                                                                   2 ';[ ~~ :-.,,..: ~


          YOU ARE COMMANDED to execute this warrant on or before            June 20,\o               exceed I./ dals)      ~~1:.~s~r__~
                                         vf at any time in the day or night because g ~ cause as*-~-n established.
      t:J in the daytime 6:00 a.m. to I 0:00 p.m.
                                                                                                                             1.1110')'
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the propetty taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        F.A. GOSSETT.,_ Ill
                                                                                                          (U11i1ed States ,\lagistrme Judge)

      t:J Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial). and authorize the officer executing this warrant to delay notice to the person who. or whose
property, will be searched or seized (check 1he appropriate box)
     t:J for _ _ days (nournmd 30) 0 until, the focts justifying, the Iate, speci fie date o ~


Date and time issued:          _µ                 {;, 7,.tJ/1          /0 ;3&14,'7
                                                                                          ~
                                                                                                                  ~/ ,
                                                                                                               ~ ~g11m11re

City and state:             Omaha, Nebraska                                                         FA GOSSETT, Ill, U.S. Magistrate Judge
                                                                                                                Primed name and title
                   8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 19 of 21 - Page ID # 19

AO 9J (RC\' 11/lJ) s~arch and Scmuc Warrant (Page 2)

                                                                   Return
Case No.:                               Date and time wan·ant executed:         Copy of warrant and inventory left with:
   8:19MJ271
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                               Ccrtifica tion


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:                                                                     -------  -----------------
                                                                                £rcc11ti11g officer's signature


                                                                                         Printed name and title
   8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 20 of 21 - Page ID # 20




                                      ATTACHMENT A

                                  ITEM TO BE SEARCHED

       A black LG Phone, with Model number GPLGL164VCBZNFL64VL located on back

cover of phone, found on the person of Luis MARIA-AGUADO, a Hispanic male, born in 1987,

currently located at the Federal Bureau of Investigation 4411 South 121 st CT. Omaha, NE 6813 7.
8:19-mj-00271-SMB Doc # 1 Filed: 06/06/19 Page 21 of 21 - Page ID # 21




                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

  The items to be seized from above-listed electronic device are the following:

         1.      All text messages, e-mails, or other electronic communications related to

  Kidnapping;

        11.      Any information related to other co-conspirators (including names,

  addresses, telephone numbers, or any other identifying information);

       111.      All bank records, checks, credit card bills, account information, and other

  financial records;

       iv.       Information reflecting the location of the telephone.

        V.       Evidence of user attribution showing who used or owned the devices at the

  time the things described in this warrant were created, edited, or deleted, such as logs,

  phonebooks, saved uscmamcs and passwords, documents, and browsing history.
